                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MARY ANN BAUER,                                   )
                                                  )
       Plaintiff,                                 )              Case Number 3:18-cv-1293
                                                  )
v.                                                )              Judge Richardson
                                                  )
MICHAEL S. FITZHUGH,                              )              Magistrate Judge Holmes
BERNARD SALANDY, and                              )
RUTHERFORD COUNTY, TENNESSEE,                     )              JURY DEMAND
                                                  )
       Defendants.                                )


     JOINT MOTION TO EXTEND DEADLINE FOR FACT-WITNESS DEPOSITIONS


       The parties, by their respective undersigned counsel, jointly move for a 31-day extension

of the deadline for fact-witness depositions from October 29, 2019, to November 29, 2019, on

ground that there are not less than eight fact-witness depositions to be taken, and the calendars

and commitments of the undersigned do not reasonably allow for sufficient time within which to

schedule these depositions during the month of October.

       Respectfully submitted:

MACPHERSON & YOUMANS                              HUDSON, REED & MCCREARY PLLC

by     s/ Robert D. MacPherson                    by     s/ E. Evan Cope
Robert D. MacPherson, BPR #022516                 E. Evan Cope
MacPherson & Youmans                              Nicholas Clinton Christiansen
107 S. Greenwood, Suite B                         Hudson, Reed & McCreary, PLLC
Lebanon, Tennessee 37087                          16 Public Square North
Telephone: (615) 444-2300                         Post Office Box 884
email: rdmacpherson@macyolaw.com                  Murfreesboro, Tennessee 37133
Attorney for the plaintiff                        email: ecope@mborolaw.com
                                                  email: nchristiansen@mborolaw.com
                                                  Attorneys for the defendant




                                               –1–
     Case 3:18-cv-01293 Document 32 Filed 10/03/19 Page 1 of 2 PageID #: 109
                                CERTIFICATE OF SERVICE
        I hereby certify that, on the 3rd day of October,, 2019, service of a copy hereof was made
upon Filing Users through the Electronic Filing System. The specific persons upon whom service
is made are E. Evan Cope and Nicholas Clinton Christiansen, Hudson, Reed & McCreary,
PLLC, 16 Public Square North, Post Office Box 884, Murfreesboro, Tennessee 37133, attorneys
for the defendants.
                                                    by      s/ Robert D. MacPherson
                                                    Robert D. MacPherson




                                              –2–
    Case 3:18-cv-01293 Document 32 Filed 10/03/19 Page 2 of 2 PageID #: 110
